Citation Nr: 1648241	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from December 1958 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's service connection claim for tinnitus.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2016.  A transcript of the hearing is in the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is competent and credible evidence that the Veteran was exposed to loud noise in service and, resolving all reasonable doubt in the Veteran's favor, the Veteran's current tinnitus had its onset from an injury during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § 3.159.

As the claim for service connection for tinnitus is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to that claim is not necessary.

Applicable Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms. 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

The Veteran asserts that he has bilateral tinnitus as a result of in-service noise exposure.  

Service treatment records are silent for any complaints, treatments, or manifestations of tinnitus.

In July 2002, the Veteran reported having "constant cricket sounds" in his left ear.  No diagnosis was given, but the Veteran was prescribed hearing aids.

The Veteran was afforded three VA audiological examinations in January 2006, June 2011, and July 2011.  Each time, the Veteran denied a history of tinnitus.

The Veteran was afforded another VA examination in March 2013.  At that time, the Veteran reported recurrent tinnitus in both ears since discharge from service.  Upon examination and review of the record, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner's negative nexus was based on the July 2011 VA examination, where the Veteran denied having tinnitus.  

Also of record are lay statements from the Veteran and his wife.  The Veteran stated that when previous VA examiners asked him whether he had tinnitus, he did not know what tinnitus meant.  However, he reported that he has had constant ringing in his ears since his 1962 discharge; in addition, following service, he claimed he had no occupational or recreational noise exposure.

Given the evidence of record, the Board finds that service connection for tinnitus is warranted.  

Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("[R]inging in the ears is capable of lay observation"); Layno, 6 Vet. App. at 469-71.

The Board finds that the Veteran is competent to describe ringing in his ears.  Thus, the evidence establishes that the Veteran currently has tinnitus.  The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran is also competent and credible to report that he first started noticing tinnitus upon discharge from service, which has continued until present day.  The statements and testimony tend to prove a fact, that is, he noticed tinnitus began upon discharge after significant noise exposure.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.  

The Board acknowledges that the opinion of the March 2013 VA examiner is unfavorable, but is based on the Veteran's previous denials of having tinnitus.  However, the Veteran has stated numerous times that he did not know what tinnitus was at the time.  Given the likely misunderstanding between the Veteran and the previous examiners, the Board finds that the March 2013 negative nexus is based on unreliable evidence.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was caused by acoustic trauma in service and began shortly after service.  Thus, the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


